Citation Nr: 1510480	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left testicle disorder.

2.  Entitlement to service connection for a right testicle disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO denied, in pertinent part, entitlement to service connection for right testicle disability and a left testicle disability.  

In August 2011, the Board combined the two issues enumerated above for the sake of economy.  Because the Board, however, can only make a determination regarding the left testicle at this time, the Board has again separated the matter into two distinct issues.

In January 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

The Board has remanded these matters in August 2011, August 2013, and in May 2014 for further development of the evidence.

The issue of entitlement to service connection for a left testicle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's undescended right testicle that was removed several years after service separation was a congenital defect, and there was no superimposed disease or injury during service.



CONCLUSION OF LAW

Service connection for a right testicle disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case, the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter also informed the Veteran of the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private treatment records, and VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  The Veteran was afforded a VA medical opinion in August 2014 that explained the nature of the disability discussed herein.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2011 Board hearing, the undersigned AVLJ identified and explained the issues on appeal thoroughly.  As to the duty to suggest the submission of additional evidence, any omission by the AVLJ constitutes harmless error, as the issue on appeal has been remanded numerous times for evidentiary development, and the Veteran, therefore, had ample notice of the type of evidence necessary to substantiate the claim as well as sufficient opportunity to submit any additional evidence or seek assistance in obtaining it.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.30 ; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For VA service connection purposes, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014); 
38 C.F.R. § 3.306 (2014).  See also Wagner, supra.

Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature,' while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A.  §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See generally O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease- or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  

The service treatment records are silent as to the testicles per se.  In October 1978, the Veteran complained of a knot in the groin.  Objective findings indicated the presence of a hard mass between the left side of the groin and the testicle.  The Veteran was instructed to use a moist heat compress several times a day for five days.  He returned for evaluation five days later.  The Veteran was still having trouble with a knot in the groin, and again, a palpable mass was noted on left side of the groin.  A few years after service separation, the Veteran wanted to reenlist.  He was found to have an undescended right testicle, and he was instructed to have it removed if he wished to enlist.  Ultimately, the Veteran did not reenlist.  However, in September 1984, the Veteran was found to suffer from right cryptorchidism.  Private medical records indicate that the undescended testicle on the right was a congenital condition, and the right cryptorchidism necessitated a right orchiectomy.  

VA sought opinions regarding the issue at hand in September 2011 and in September 2013.  In May 2014, the Board explained why these examination reports were inadequate, and the Board's rationale for finding these examination reports inadequate is incorporated herein by reference.  In any event, the September 2011 and September 2013 VA examiners specified that the left testicle was the one that was absent.  A March 2012 ultrasound report also stated that the left testicle was absent.  The Board finds that the contemporaneous evidence is most probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  The September 1984 private medical records pertaining to the orchiectomy indicate that it was the right testicle that was undescended and resultantly removed.  Presumably, the surgeon would have been familiar with the specific body part involved.  Thus, the Board finds that the right testicle was the one that was removed and that the Veteran's left testicle remained.  Id.  Hence, in addition to the rationale cited by the Board in May 2014, the September 2011 and September 2013 VA examination reports are inadequate because they refer to the wrong testicle.

In its May 2014 remand, the Board asked that a VA examiner opine regarding whether, in pertinent part, the right testicle disorder was a congenital defect or a congenital disease.  As apparent from the foregoing discussion, service connection for a congenital defect is unavailable absent a superimposed injury.  In August 2014, a VA examiner explained that cryptorchidism is the failure of descent of the testes into the scrotum during fetal development.  The examiner went on to state that because cryptorchidism was an abnormality of fetal development, it was a "congenital defect or disease."  The examiner, therefore, did not answer the Board's question as directed.  Nonetheless, in reviewing the context herein, the Board finds that the August 2014 VA examiner intended to say that the undescended testicle was a congenital defect in that he described it as an anatomical abnormality that occurs during fetal development.  Id.  Because the Board was able to surmise the examiner's intent, there is substantial compliance with the remand directive instructing the examiner to indicate defect or disease, and a remand for corrective action regarding this question is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board is aware that the cryptorchidism was not mentioned on entry into service.  Nonetheless, the Board need not overcome the presumption of soundness with respect to the undescended right testicle because it is a congenital defect.  See Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects).  Because the August 2014 VA medical opinion reflects that cryptorchidism is a congenital defect, service connection for the undescended and not absent right testicle is precluded absent superimposed disease or injury.  38 C.F.R. § 3.303(c); O'Bryan, supra; Quirin, supra; VAOPGCPREC 82-90 (July 18, 1990).  Here, the service treatment records do not indicate any superimposed injury.  The groin mass noted in October 1978 was not attributed to injury and certainly not said to have been related to the right undescended testicle.  The August 2014 VA examiner asserted that there was no superimposed disease or injury.  As such, service connection for a right testicle disorder (status-post right orchiectomy) is denied.  

The Board finds that disorders of internal body parts such as the testicles are not given to lay observation.  Thus, the Veteran is not competent to provide evidence regarding the nature and origins of a right testicle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The only competent and credible evidence of record, that of the August 2014 VA examiner, is against the claim of entitlement to service connection for a right testicle disorder.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for a right testicle disorder is denied.


REMAND

A mass on the left side of the pelvis near the testicle was noted in October 1978 during service.  A September 1984 private medical notation indicated a hypertrophied left testicle.  Currently, the Veteran suffers from erectile dysfunction and hypogonadism.  Thus, the Board requires a medical examination for a diagnosis of all diagnoses attributable to the left testicle and an opinion regarding the etiology of each condition diagnosed.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Schedule another VA compensation examination for a diagnosis of all diagnoses related to the left testicle to include hypogonadism and erectile dysfunction if related thereto and for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that any disorder related to the left testicle is related to service.  

Note: the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

2.  After completing any other additional development deemed appropriate, readjudicate the remaining claim on appeal, in light of this and all other additional evidence.  If this claim continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


